Citation Nr: 0216610	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-03 816	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed to be the result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from January 1989 to April 
1993.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


REMAND

Under authority recently granted to it, the Board may develop 
evidence without remanding a case to an agency of original 
jurisdiction.  See 38 C.F.R. § 19.9 (2002).  The Board 
believes, in light of this recently granted authority, that 
its alternative authority to remand cases to VA ROs should be 
used sparingly.  In this case, however, the Board believes 
that remand is appropriate because of the requirement for VA 
internal development and adjudication at the RO, rather than 
the Board, which is mandated by the provisions of 38 C.F.R. 
§ 3.311 (2002).  

The record shows that the veteran has claimed entitlement to 
service connection for non-Hodgkin's lymphoma of the central 
nervous system (CNS), which he states is a result of exposure 
to ionizing radiation in service.  In a letter dated in 
November 2000 a hematologist from the Mayo Clinic reported 
that the veteran had been hospitalized for treatment with 
chemotherapy for CNS lymphoma.  The Mayo Clinic physician 
stated that it was a possibility that the veteran's disease 
was related to past exposure to radiation.  

The veteran has contended that he was exposed to radiation 
while he was stationed at Aberdeen Proving Ground, Maryland.  
His DD Form 214 and service medical records show that he was 
stationed at the Aberdeen Proving Ground and further show 
that he was given initial and termination radiation, noise 
and agent physicals at that location.  At the initial 
radiation examination in December 1991, the veteran reported 
a previous work history with radiation when he worked at 
"Physical Security Site" in Germany.  

Lymphomas other than Hodgkin's disease are radiogenic 
diseases under 38 C.F.R. § 3.311.  Pertinent to this 
veteran's claim, that regulation provides that when it is 
contended that a radiogenic disease is a result of exposure 
to ionizing radiation in service, an assessment will be made 
as to the size and nature of the radiation dose or doses and 
that in claims other than those pertaining to atmospheric 
nuclear weapons tests or occupation of Hiroshima or Nagasaki, 
a request will be made for available records and that all 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate.  See 38 C.F.R. § 3.311(a).  There is no indication 
that the RO has accomplished that or any other development 
prescribed under 38 C.F.R. § 3.311, and the Board is 
remanding the case so that VA may comply fully with the 
provisions of the regulation.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for non-Hodgkin's lymphoma 
during the period of October 2000 to the 
present.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file medical records 
identified by the veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any record from 
sources identified by the veteran, it 
should inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
documents.  

2.  The RO should also provide the 
veteran an additional opportunity to 
provide specific information pertaining 
to his claimed exposure to ionizing 
radiation in service.  The veteran should 
be informed that he should provide the RO 
with details such as how he was exposed 
to radiation; the unit or units involved; 
the locations involved; the names of any 
witnesses; and whether to his knowledge 
any incident reports or similar records 
were made.   

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full, including all development 
required under 38 C.F.R. § 3.311, 
including, but not limited to, that which 
may be required pertaining to radiation 
dose information under 38 C.F.R. 
§ 3.311(a).  The RO should then 
readjudicate the issue of entitlement to 
service connection for non-Hodgkin's 
lymphoma as a result of exposure to 
ionizing radiation.  

If the benefit sought on appeal remains denied, the RO should 
issue a supplemental statement of the case, and the veteran 
and his representative should be provided an appropriate 
opportunity to respond.  Then, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

		
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




